NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

ELELTA ESTIFANOS BERHE,                          No. 13-72066

               Petitioner,                       Agency No. A095-684-236

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Elelta Estifanos Berhe, a native of Eritrea and citizen of Canada, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, Rahimzadeh v.

Holder, 613 F.3d 916, 920 (9th Cir. 2010), and we deny the petition for review.

      Berhe does not challenge the BIA’s dispositive finding that her asylum

application was untimely and that no exception to the one-year deadline applied.

See Rizk v. Holder, 629 F.3d 1083, 1091 n. 3 (9th Cir. 2011) (issues not raised in

opening brief are waived).

      Substantial evidence supports the BIA’s determination that Berhe failed to

establish the government of Canada was unwilling or unable to protect her from

her ex-husband. See Rahimzadeh, 613 F.3d at 920 (applicant bears the burden of

establishing that abuse was committed by the government or an agent the

government is unwilling or unable to control). Substantial evidence also supports

the BIA’s determination that Berhe failed to establish it is more likely than not she

would be persecuted in Canada. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003) (possibility of future persecution too speculative). We reject Berhe’s

contention that the agency did not consider her statements. Thus, Berhe’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                    13-72066